  Lawrence E. Abelman                                                                            Of Counsel:
    Jeffrey A. Schwab                      ABELMAN, FRAYNE & SCHWAB                        Victor M. Tannenbaum
     Peter J. Lynfield                                 Attorneys at Law                       Thomas E. Spath
 Caridad Piñeiro Scordato                            666 Third Avenue                         Melvin L. Ortner
     Michael Aschen                                                                           J. David Dainow
    Julianne Abelman
                                               New York, New York 10017-5621                 David Toren (Ret.)
      Julie B. Seyler                               ————————                                        ——
 Marie Anne Mastrovito                           Telephone: (212) 949-9022                     Lori B. Cohen
  Anthony A. Coppola                                                                        Steven M. Hertzberg
                                                 Facsimile: (212) 949-9190
    Ned W. Branthover                                                                         Charles S. Stein
   Anthony J. DiFilippi                             e-mail@lawabel.com                       Erica R. Halstead
   Jennifer R. Waitman                                                                        Aimee M. Allen
    Norman D. Hanson                                                                           Vindra Richter
     Frank Terranella                                                                               ——
     Ralph J. Crispino                                                                      Alexander Zinchuk*
    Douglas J. Gilbert                                                    June 5, 2019        Kristin J. Breen*
           ───                                                                           *(Registered Patent Agent)
 Writer's Direct Dial:
   (212) 885-9207
         ───
   Writer's E-Mail:
maschen@lawabel.com

             By ECF

             Judge Joan M. Azrack
             United States District Court
             Eastern District of New York
             Courtroom 920
             100 Federal Plaza
             Central Islip, NY 11722

                            Re:   Teknor Apex Co. v. Ray Padula Holdings;
                                  Case 2:19-cv-02248-JMA-AYS; Our File No. 231111.

             Dear Judge Azrack:

                  We represent the plaintiff Teknor Apex Company in the
             referenced matter. As discussed during this afternoon’s
             telephone conference, attached is a “Proposed Case Management
             Plan and Scheduling Order” that counsel for the parties have
             agreed to. We respectfully ask that the Court endorse and enter
             this order.
                                                Respectfully,


                                                                  Michael Aschen

             MA:zs
             Att.
             cc: Teknor Apex Company
                 Counsel for Defendant (By ECF notification)
   UNITED STATES DISTRICT COURT
 1 EASTERN DISTRICT OF NEW YORK
 2
    TEKNOR APEX COMPANY,
 3
                      Plaintiff,                               2:19-cv-02248-JMA-AYS
 4
 5                  -against-                                  PROPOSED CASE
                                                               MANAGEMENT PLAN
 6   RAY PADULA HOLDINGS,                                      AND SCHEDULING ORDER
 7                              Defendants.
 8
 9 Joan M. Azrack, U.S.D.J.:
10        After consultation with counsel for the parties, the Court adopts the following Civil Case
11
     Management Plan and Scheduling Order, in accordance with Federal Rules of Civil Procedure 16
12
     and 26(f).
13
          1.       All parties do not consent to conducting further proceedings before a Magistrate
14
15   Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).

16        2.       This case is to be tried to a jury.

17        3.       No additional parties may be joined except with leave of the Court. Except for good
18
     cause shown, any motion to join additional parties must be filed within thirty (30) days from the
19
     date of this Order.
20
          4.       A party may not amend its pleadings except with leave of the Court. Except for good
21
22   cause shown, any motion to amend pleadings must be filed within sixty (60) days from the date of

23   this Order.

24        5.       The parties must complete their initial disclosures under Federal Rule of Civil
25
     Procedure 26(a)(1) no later than twenty one (21) days from the date of this Order.
26
          6.       The parties must complete fact discovery no later than January 24, 2020.
27
28

                                                         1
          7.       If all parties consent in writing, they may extend the following interim deadlines
 1
 2   without application to the Court, provided that the parties complete all fact discovery by the date set

 3   forth in paragraph 6. Under this Order’s interim deadlines, the parties must:

 4              a. Serve initial interrogatories and requests for production of documents by July 12,
 5
     2019.
 6
                b. Serve requests to admit no later than August 28, 2019.
 7
                c. Complete depositions of fact witnesses by January 24, 2020.
 8
 9        8.       By July 12, 2019, Plaintiff must serve on Defendant a “Disclosure of Asserted Claims

10   and Infringement Contentions” identifying each claim of the patent-in-suit that is allegedly

11   infringed and each product or process of Defendant which Plaintiff is aware that allegedly infringes
12
     each identified claim.
13
          9.       By August 26, 2019, Defendant must serve on Plaintiff its “Invalidity Contentions,” if
14
     any. Invalidity Contentions must identify each item of prior art that the Defendant contends
15
16   allegedly anticipates or renders obvious each asserted claim, and any other grounds of invalidity,

17   including any under 35 U.S.C. § 101 or § 112, or unenforceability of any of the asserted claims.

18        10.      The duty to supplement in Fed. R. Civ. P. 26(e) shall apply to the Infringement
19   Contentions and the Invalidity Contentions.
20
          11.      By November 22, 2019, the parties shall cooperate and jointly file a Joint Disputed
21
     Claim Terms Chart listing the disputed claim elements, including each party’s proposed
22
     construction, and cross-reference to each party's identification of the related paragraph(s) of their
23
24   invalidity and/or infringement contention(s) disclosures.

25        12.      By December 20, 2019, Plaintiff must serve and file an opening claim construction
26   brief and all supporting evidence and testimony. Not later than January 20, 2020, the Defendant
27
     must serve and file a response to the opening claim construction brief and all supporting evidence
28

                                                      2
     and testimony. Not later than seven (7) days after service of the response, the Plaintiff may serve
 1
 2   and file a reply solely rebutting the opposing party’s response.

 3        13.      Not later than thirty (30) days after entry of an order ruling on claim construction, if

 4   Defendant will rely on an opinion of counsel as part of a defense to a claim of willful infringement
 5
     or inducement of infringement, or that a case is exceptional, shall produce or make available for
 6
     inspection and copying the opinion(s) and any other documents relating to the opinion(s) as to
 7
     which attorney-client or work product protection has been waived as a result of such production.
 8
 9        14.      The parties must complete expert discovery no later than March 27, 2020.

10              a. Every party-proponent that intends to offer expert testimony in respect of a claim,

11   including any counterclaim, cross-claim or third-party claim, must make the disclosures required by
12
     Federal Rule of Civil Procedure 26(a)(2) by January 27, 2020.
13
                b. Every party-opponent of such claim that intends to offer expert testimony in respect of
14
     such claim must make the disclosures required by Federal Rule of Civil Procedure 26(a)(2) by
15
16   February 10, 2020.

17              c. No party may offer expert testimony, whether designated as “rebuttal” or otherwise,

18   beyond the scope of the opinions that the aforesaid disclosures cover, except with leave of the
19   Court, application for which must be made no later than seven (7) days after the latter of the dates
20
     specified in paragraph 8(a). The parties may depose all experts, but such depositions must occur
21
     within the time limit set forth for expert discovery in paragraph 8.
22
          15.      Any party seeking to make post-discovery dispositive motions should submit a letter
23
24   to the Court by March 30, 2020, advising it of the nature of the motion and summarizing its basis.

25   Opposition letters are due April 6, 2020.
26        16.      Unless otherwise ordered by the Court, within thirty (30) days from the date for the
27
     completion of expert discovery, or if a party has filed a dispositive motion, within thirty (30) days
28

                                                       3
     of a decision resolving the motion, the parties shall submit to the Court for its approval a joint
 1
 2   pretrial order prepared in accordance with the Court’s Individual Practices and Federal Rule of

 3   Civil Procedure 26(a)(3).

 4         17.    Counsel for the parties conferred and their present estimate of the length of trial is five
 5
     (5) days.
 6
           18.    The next pretrial conference is scheduled for _____________________.
 7
           This ORDER may not be modified or the dates herein extended, except by further Order of
 8
 9 this Court for good cause shown. Any application to modify or extend must be made in a written
10 application in accordance with the Court’s Individual Practices.
11 Dated: Central Islip, New York
          June __, 2019
12
                                                             SO ORDERED
13
                                                             _______________________________
14                                                           Joan M. Azrack
                                                             United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       4
